

116 S3244 IS: Helping Emergency Responders Overcome Act of 2020
U.S. Senate
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3244IN THE SENATE OF THE UNITED STATESJanuary 28, 2020Ms. Rosen (for herself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Health and Human Services to improve the detection, prevention, and
			 treatment of mental health issues among public safety officers, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Helping Emergency Responders Overcome Act of 2020 or the HERO Act of 2020 . 2.Data system to capture national public safety officer suicide incidenceThe Public Health Service Act is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the following:
			
				317U.Data system to capture national public safety officer suicide incidence
 (a)In generalThe Secretary, acting primarily through the Director of the Centers for Disease Control and Prevention and in coordination with other agencies as the Secretary determines appropriate, shall—
 (1)develop and maintain a data system, to be known as the Public Safety Officer Suicide Reporting System, for the purposes of—
 (A)collecting data on the suicide incidence among public safety officers; and (B)facilitating the study of successful interventions to reduce suicide among public safety officers; and
 (2)integrate such system into the National Violent Death Reporting System, so long as the Secretary determines such integration to be consistent with the purposes described in paragraph (1).
 (b)Data collectionIn collecting data for the Public Safety Officer Suicide Reporting System, the Secretary shall, at a minimum, collect the following information:
 (1)The total number of suicides in the United States among all public safety officers in a given calendar year.
 (2)Suicide rates for public safety officers in a given calendar year, disaggregated by— (A)age and gender of the public safety officer;
 (B)State; (C)occupation; including both the individual’s role in their public safety agency and their primary occupation in the case of volunteer public safety officers;
 (D)status of the public safety officer as volunteer, paid-on-call, or career; and (E)status of the public safety officer as active or retired.
 (c)Consultation during developmentIn developing the Public Safety Officer Suicide Reporting System, the Secretary shall consult with non-Federal experts to determine the best means to collect data regarding suicide incidence in a safe, sensitive, anonymous, and effective manner. Such non-Federal experts shall include the following:
 (1)Public health experts with experience in developing and maintaining suicide registries. (2)Organizations that track suicide among public safety officers.
 (3)Mental health experts with experience in studying suicide and other profession-related traumatic stress.
 (4)Clinicians with experience in diagnosing and treating mental health issues. (5)Active and retired volunteer, paid-on-call, and career public safety officers.
 (6)Relevant national police, and fire and emergency medical services, organizations. (d)Data privacy and securityIn developing and maintaining the Public Safety Officer Suicide Reporting System, the Secretary shall ensure that all applicable Federal and State privacy and security protections are followed to ensure that—
 (1)the confidentiality and anonymity of suicide victims and their families are protected, including so as to ensure that data cannot be used to deny benefits; and
 (2)data is sufficiently secure to prevent unauthorized access. (e)Reporting (1)Annual reportNot later than one year after the date of enactment of the Helping Emergency Responders Overcome Act of 2020, and annually thereafter, the Secretary shall submit a report to the Congress on the suicide incidence among public safety officers. Each such report shall—
 (A)include such suicide incidence disaggregated by age, gender, and State of employment; (B)identify risk factors for suicide among public safety officers;
 (C)disaggregate rates of suicide by— (i)occupation;
 (ii)status as volunteer, paid-on-call, or career; and (iii)status as active or retired;
 (D)include recommendations for further study regarding the suicide incidence among public safety officers;
 (E)specify in detail, if found, any obstacles in collecting suicide rates for volunteers and include recommended improvements to overcome such obstacles;
 (F)identify options for interventions to reduce suicide among public safety officers; and (G)ensure the confidentiality and anonymity of suicide victims and their families, as described in subsection (d)(1).
 (2)Public availabilityUpon the submission of each report to the Congress under paragraph (1), the Secretary shall make the full report publicly available on the website of the Centers for Disease Control and Prevention.
 (f)DefinitionIn this section, the term public safety officer means— (1)a public safety officer as defined in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968; or
 (2)a public safety telecommunicator as described in detailed occupation 43–5031 in the Standard Occupational Classification Manual of the Office of Management and Budget (2018).
 (g)Prohibited use of informationNotwithstanding any other provision of law, if an individual is identified as deceased based on information contained in the Public Safety Officer Suicide Reporting System, such information may not be used to deny or rescind life insurance payments or other benefits to a survivor of the deceased individual..
		3.Peer-support behavioral health and wellness programs within fire departments and emergency medical
 service agenciesPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding at the end the following:
			
				320B.Peer-support behavioral health and wellness programs within fire departments and emergency medical
			 service agencies
 (a)In generalThe Secretary shall award grants to eligible entities for the purpose of establishing or enhancing peer-support behavioral health and wellness programs within fire departments and emergency medical services agencies.
 (b)Program descriptionA peer-support behavioral health and wellness program funded under this section shall— (1)use career and volunteer members of fire departments or emergency medical services agencies to serve as peer counselors;
 (2)provide training to members of career, volunteer, and combination fire departments or emergency medical service agencies to serve as such peer counselors;
 (3)purchase materials to be used exclusively to provide such training; and (4)disseminate such information and materials as are necessary to conduct the program.
 (c)DefinitionIn this section: (1)The term eligible entity means a nonprofit organization with expertise and experience with respect to the health and life safety of members of fire and emergency medical services agencies.
 (2)The term member— (A)with respect to an emergency medical services agency, means an employee, regardless of rank or whether they receive compensation (as defined in section 1204(7) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284(7)); and
 (B)with respect to a fire department, means a firefighter (any employee, regardless of rank or whether they receive compensation, of a Federal, State, Tribal, or local fire department who is responsible for responding to calls for emergency service)..
		4.Development of resources for educating mental health professionals about treating fire fighters and
			 emergency medical services personnel
 (a)In generalThe Administrator of the United States Fire Administration, in coordination with the Secretary of Health and Human Services, shall develop and make publicly available resources that may be used by the Federal Government and other entities to educate mental health professionals about—
 (1)the culture of Federal, State, Tribal, and local career, volunteer, and combination fire departments and emergency medical services agencies;
 (2)the different stressors experienced by firefighters and emergency medical services personnel, supervisory firefighters and emergency medical services personnel, and chief officers of fire departments and emergency medical services agencies;
 (3)challenges encountered by retired firefighters and emergency medical services personnel; and (4)evidence-based therapies for mental health issues common to firefighters and emergency medical services personnel within such departments and agencies.
 (b)ConsultationIn developing resources under subsection (a), the Administrator of the United States Fire Administration and the Secretary of Health and Human Services shall consult with national fire and emergency medical services organizations.
 (c)DefinitionsIn this section: (1)The term firefighter means any employee, regardless of rank or whether they receive compensation, of a Federal, State, Tribal, or local fire department who is responsible for responding to calls for emergency service.
 (2)The term emergency medical services personnel means any employee, regardless of rank or whether they receive compensation, as defined in section 1204(7) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284(7)).
 (3)The term chief officer means any individual who is responsible for the overall operation of a fire department or an emergency medical services agency, irrespective of whether such individual also serves as a firefighter or emergency medical services personnel.
				5.Best practices and other resources for addressing posttraumatic stress disorder in public safety
			 officers
 (a)Development; updatesThe Secretary of Health and Human Services shall— (1)develop and assemble evidence-based best practices and other resources to identify, prevent, and treat posttraumatic stress disorder and co-occurring disorders in public safety officers; and
 (2)reassess and update, as the Secretary determines necessary, such best practices and resources, including based upon the options for interventions to reduce suicide among public safety officers identified in the annual reports required by section 317U(e)(1)(F) of the Public Health Service Act, as added by section 2 of this Act.
 (b)ConsultationIn developing, assembling, and updating the best practices and resources under subsection (a), the Secretary of Health and Human Services shall consult with, at a minimum, the following:
 (1)Public health experts. (2)Mental health experts with experience in studying suicide and other profession-related traumatic stress.
 (3)Clinicians with experience in diagnosing and treating mental health issues. (4)Relevant national police, fire, and emergency medical services organizations.
 (c)AvailabilityThe Secretary of Health and Human Services shall make the best practices and resources under subsection (a) available to Federal, State, and local fire, law enforcement, and emergency medical services agencies.
 (d)Federal training and development programsThe Secretary of Health and Human Services shall work with Federal departments and agencies, including the United States Fire Administration, to incorporate education and training on the best practices and resources under subsection (a) into Federal training and development programs for public safety officers.
 (e)DefinitionIn this section, the term public safety officer means— (1)a public safety officer as defined in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968; or
 (2)a public safety telecommunicator as described in detailed occupation 43–5031 in the Standard Occupational Classification Manual of the Office of Management and Budget (2018).